7 Ill. App. 3d 696 (1972)
288 N.E.2d 518
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
RUSSELL DOSSETT, Defendant-Appellant.
No. 11554.
Illinois Appellate Court  Fourth District.
October 17, 1972.
*697 John F. McNichols, of Defender Project, of Springfield, (Bruce L. Herr, of counsel,) for appellant.
No appearance for the People.
Reversed and remanded.
Mr. PRESIDING JUSTICE TRAPP delivered the opinon of the court:
Defendant appeals from his conviction upon a plea of guilty to an information charging battery and the sentence of six months imposed.
The arraignment and plea of guilty occurred upon the same day that the information was filed. Defendant's brief raises issues concerning the sufficiency of (1) the court's admonitions concerning rights to counsel, waiver of trial by jury and the consequences of a plea of guilty, and (2) whether the court properly determined that the plea was voluntary and had a basis in fact.
 1, 2 The State's Attorney neither filed a brief nor appeared and argued the cause in this court. Review of the merits of such issues, absent brief and argument in behalf of the prosecution, would propel this court into the role of an advocate contrary to the principles of proper judicial review. People v. Spinelli, 83 Ill. App. 2d 391, 227 N.E.2d 779, and People v. Lio, 108 Ill. App. 2d 443, 247 N.E.2d 912.
The judgment of the conviction is reversed and the cause is remanded with directions to vacate the plea of guilty, in the event defendant moves so to do.
Reversed and remanded.
CRAVEN and SIMKINS, JJ., concur.